Dlnkelspiel; J
The amount involved, in this suit being the sum of $54.64., the ap plaintiff and appsllee has moved to dismiss his appeal on ths ground that the sum is not equal to the amount neoessary to give this Court jurisdiction in appeals from a District Oourt.
Defendant and appellant resist a motion to dismiss the appeal on the ground, that the suit involves the lnter--pretation of eleven judgments rendered by this Court and three by the Supreme Court in oases of a simlliar nature, and therefore, as this Court was one of the Courts which rendered final judgments in these eases it retains a supervisory jurlsdlot -ion over same in so far as the Interpretation Jkka of these judgments are oonoerned irrespective of the amount Involved.
While that proposition would, no doubt, be sound as a proposition of law had this Court been the only Appellate Court whieh had passed upon these suits, provided, ofsource, if ikame there was any interpretation of these judgments neoessary. But, in our opinion, neither of these fasts are borne out by the records, for in the first plaoe, not only this Court but the Supreme Court as well passed upon the same eases in whieh the Parish Committee of the Parish of St. John the Baptiste and others were east for eosts in those suits, and these eosts having been paid by Paul Berthelot, one of the members of that committee, puts an end to these particular suits, and this Court has no further jurlsidiotlon ovsr them in any manner or form; for we sannot possibly see how a separate suit by the plaintiff herein against this defendant, though it involves the recovery by him of a portion of the eosts paid out by him in those other suits eould give this Court jurisdiction when the amount Involved falls below the amount neoessary for this Court's jurlsdietlon on appeals from Distrlots Oourt*.
It was held by our Supreme Court in a case somewhat simlliar to this; " There is nothing in a* claim for eosts whieh by reason of its oharaoter should carry suoh a slain *495por eo for deeielon to the Supreme Court, without refereuse to the aaouat lavalmed'.
We are therefore of the opinion that wo are without aw appelate juriadletlon la this eaee. Wagner -vs- City of Monroe, 1113 Ann. 1074.
Tor the reaoons aealgned the aotion to dlealse the appeal for want of furladletlon la maintained.
Appeal Dlaalaaed.